Citation Nr: 1210090	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Whether a March 2007 reduction from 10 percent to 0 percent for hepatitis C was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that awarded a 20 percent rating for cervical strain and reduced the rating for hepatitis C from 10 percent to 0 percent, effective May 15, 2006.

In a July 2008 statement, the Veteran appears to have claimed that his service-connected hepatitis C has worsened.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The issue of entitlement to a rating in excess of 20 percent for the Veteran's cervical spine disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

As of May 15, 2006, the Veteran's hepatitis C was nonsymptomatic; there is no evidence that it was manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the previous twelve-month period.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's hepatitis C, from 10 percent to 0 percent disabling, effective May 15, 2006, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 4.114, Diagnostic Code (DC) 7354 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of the right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1)  (2011).  Where there is no reduction in the amount of compensation payable to a beneficiary, the provisions of 38 C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

A June 2003 rating decision granted service connection and a 10 percent disability rating for hepatitis C, effective April 26, 2002.  A March 2007 rating decision reduced the disability rating from 10 percent to 0 percent, effective May 15, 2006.  At the time of the March 2007 rating decision, the Veteran was in receipt of a combined disability rating of 30 percent.  At that time, the RO awarded an increased rating of 20 percent for cervical strain and a 10 percent rating for degenerative joint disease of the left knee; the Veteran's combined disability rating increased to 40 percent.  Since the March 2007 rating decision did not result in a reduction in the overall compensation payable to the Veteran, the provisions of 38 C.F.R. § 3.105(e) (2011) are not applicable.  VAOPGCPREC 71-91 (1991); 57 Fed. Reg. 2316 (1992).

In certain rating reduction cases, VA benefits recipients are afforded greater protections.  38 C.F.R. § 3.344(a)-(b) (2011).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those provisions are only applicable for ratings which have continued for periods of five years or more at the same level, and do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2011).

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 10 percent disability rating for the Veteran's hepatitis C was in effect for less than five years, from April 26, 2002 to May 15, 2006.  Therefore, the provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2011).

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2011).  Therefore, the question is whether an examination had shown an improvement warranting reduction in the rating.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board will now consider the propriety of the rating reduction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's hepatitis C is rated under Diagnostic Code 7354.  According to Diagnostic Code 7354, a 0 percent rating is assigned for nonsymptomatic hepatitis C.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).

Womack Army Medical Center treatment records dated from May 2002 to October 2006 reflect a diagnosis of and treatment for hepatitis C, but do not reflect any complaints of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  A record dated in July 2006 noted that he had normal liver function tests [LFTs].

The Veteran was afforded a VA liver, gall bladder, and pancreas examination in May 2006 at which time abdominal examination was negative for any evidence of ascites.  It was noted that there were "no symptoms of active liver disease.  He does not have any vomiting, hematemesis or melena.  Current treatment, none at the present time.  He has had Inteferon treatment [in the past].  Episodes of colic or other abdominal pain, none.  Fatigue, weakness and depression, none."  On general examination, there was no hematemesis or melena, pain, or tenderness on palpation of the abdomen.  The liver was not enlarged and there was no cutaneous signs of liver disease.  Muscle strength was good.  The examiner diagnosed chronic hepatitis C, stable.

A July 2006 treatment record from Womack Army Medical Center reflects a past medical history for inactive hepatitis C.  A February 2008 VA treatment record reflects an impression of hepatitis C but does not indicate treatment of the condition.

Therefore, the Board finds that the reduction from 10 percent to 0 percent for the Veteran's hepatitis C was proper.  Based on the evidence before the RO at the time the reduction was effectuated, the Veteran's hepatitis C showed improvement.  38 C.F.R. §§ 3.105(e) (2011).  As previously stated, under DC 7354, a 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  The evidence shows that on VA examination in May 2006, the Veteran's hepatitis C was stable without evidence or complaints of any incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  Therefore, the Board finds that reduction of the rating for hepatitis C to 0 percent was proper.  Accordingly, restoration of the 10 percent rating is not warranted as the evidence did not demonstrate entitlement to the higher rating at the time of reduction.  Furthermore, subsequent evidence shows that the disability demonstrated actual improvement.

In sum, the Board finds that the weight of the credible evidence shows that the reduction of the Veteran's hepatitis C from 10 percent to 0 percent, effective May 15, 2006, was proper.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction from 10 percent to 0 percent for hepatitis C, effective May 15, 2006, was proper.




	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is needed prior to the disposition of the Veteran's claim for an increased rating for a cervical spine disability.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand. Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran was afforded a VA spine examination in May 2006.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Since the most recent VA examination is almost six years old, and in light of the fact that updated VA treatment records are being requested, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his cervical spine disability.

In addition, it appears to the Board that additional records may be outstanding.  A review of the claims file shows that the most recent VA treatment records are dated in February 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2008.

2.  Schedule a VA spine examination to determine the current nature and severity of the Veteran' s cervical spine disability.  The claims file should be reviewed and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

	(a)  Set forth all current complaints, findings and 	diagnoses pertaining to any cervical spine 	disability.

	(b)  Provide ranges of motion of the cervical spine.

(c)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

(d)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to a cervical spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician.

(e)  State whether there are any neurological impairments due to the cervical spine disability, including any radiculopathy of the upper extremities.

(f)  State what impact, if any, the Veteran's cervical spine disability has on his employment and daily living.

3.  Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  338 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


